Spencer, J.
delivered the opinion of the court. It is perfectly manifest that the note, on which the suit is brought, was given by the defendant, as agent, for the Susquehannah Cotton and Woollen Manufacturing Company, and that the goods for which the note was given were sold on the credit of that Company. To charge the defendant with the payment of the note, would violate every principle of justice and equity ; nor is the law so unjust. The general principle is, that an agent is not liable to be sued upon contracts made by him on behalf of his principal, if the name ofhis principal is disclosed and made known to the person contracted with, at the time of entering into the contract. This doctrine is fully supported by the case of Owen v. Gooch. (2 Esp. Rep. 567.) In fact, there is no difference between the agent of an individual and of the government, *3as to their liabilities. The question, in all cases, is, to whom was the credit given ?
There are cases of covenants where persons have made themselves personally liable, because they have covenanted and bound themselves under seal, in which cases the principals were either not disclosed, or were not bound, or the agent meant to bind himself perse illy. In the present ease, the credit was not only give, to the Company, but they were bound by the note of their agent; and there is not the least pretence to hold the agent responsible.
Judgment for the defendant, (a)
(a) Vide Sheffield v. Watson, 3 Caines’ Rep. 69.